Citation Nr: 1436575	
Decision Date: 08/15/14    Archive Date: 08/20/14

DOCKET NO.  10-13 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to service connection for a heart disorder, to include hypertension and arrhythmia, as secondary to service-connected bronchitis and/or adjustment disorder with anxiety and depressed mood. 

2. Entitlement to an initial evaluation in excess of 30 percent for adjustment disorder with anxiety and depressed mood. 

3. Entitlement to an evaluation in excess of 30 percent for bronchitis. 

4.  Entitlement to a total rating based on individual unemployability (TDIU rating).


REPRESENTATION

Appellant represented by:	David L. Huffman, Esquire


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel


INTRODUCTION

The Veteran served on active military service from November 1970 to March 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2009 and April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  In pertinent part, the July 2009 rating decision denied a rating in excess of 30 percent for bronchitis, and granted service connection for adjustment disorder with anxiety and depressed mood, assigning a 10 percent rating, effective March 18, 2009.  The April 2010 rating decision denied service connection for a heart condition.  A December 2013 rating decision granted an increased rating of 30 percent, for adjustment disorder, effective March 18, 2009. See AB v. Brown, 6 Vet. App. 35, 38 (1993) (a claim remains in controversy where less than the maximum available benefits are awarded).  

The Veteran testified before the undersigned Veterans Law Judge in May 2012; a transcript of that proceeding has been associated with the claims file. 

With respect to the heart disorder claim, based upon the record, the Board will re-characterize the issue as entitlement to service connection for a heart disorder, to include hypertension and arrhythmia. See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that the Board must consider the scope of a claim as encompassing all disabilities that may be reasonably described by the claimant's description of the claim, reported symptoms, and the other information of record). See Hearing Transcript; see also February 2011 VA Heart Examination. 
The Veteran presented testimony that he is not currently working and indicates it is due to his service-connected disabilities which are currently under appeal.  Thus, the Board has added the issue for a TDIU rating to the issues listed on the cover page of this decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds it necessary to remand the claims to the AOJ for additional development, to include (i) obtaining outstanding VA treatment records; (ii) scheduling the Veteran for a VA examination to address the nature and etiology of his claimed heart condition; and (iii) scheduling the Veteran for a VA examination to address the nature and severity of his service-connected bronchitis and psychological disorder. 

1. Obtain VA treatment records dated since February 2011.

In an April 2012 letter, the Veteran's attorney referenced outstanding, relevant VA treatment records from the Veterans Health Care System of the Ozarks, dated from February 2011 to April 2012.  The most recent VA treatment records contained in the claims file (to include Virtual VA) are dated in February 2011.  

VA has a duty to assist the Veteran in obtaining records held by a Federal agency such as service treatment records and records from a VA facility. See 38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2) (2013). See also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record).

Accordingly, VA treatment records dated from February 2011 to the present should be obtained and associated with the claims file upon remand. 
2. Schedule the Veteran for a VA heart examination. 

The Veteran primarily contends that his heart disorder, variously diagnosed, is secondary to a service-connected disability - namely, bronchitis and/or adjustment disorder with anxiety and depressed mood. 

The Veteran underwent a VA heart examination in February 2011, at which time the VA examiner opined that the Veteran did not have "significant cardiac disease," and therefore, it was "very difficult...to say that any cardiac abnormality is related to his service-connected disabilities." 

As noted in the introduction portion of this remand, per Clemons, the Board has expanded the Veteran's service connection claim for a heart disorder to include hypertension and arrhythmia; this is consistent with the Veteran's hearing testimony.  In this regard, contrary to the February 2011 VA examiner's findings, the record contains documented diagnoses of both hypertension and arrhythmia (irregular heart beat). See, e.g., March 2010 VA Cardiology Note.  Notably, a December 2009 VA treatment note expressly suggested that the Veteran's hypertension was associated with his anxiety. 

In light of the foregoing, the Board finds that the Veteran should be afforded a new VA examination to determine the nature and etiology of any diagnosed heart disorder, to include hypertension and arrhythmia, and to address whether such disorder(s) is/are caused or aggravated by a service-connected disability. See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination, it must provide an adequate one); see, too, Robinson v. Nicholson, 21 Vet. App. 545, 552 (2008) (the Board is required to consider all issues raised either by the claimant or the evidence of record).

3. New VA examinations for service-connected bronchitis and psychological disorders. 

The Veteran seeks higher ratings for his service-connected bronchitis and psychological disorders.  He was most recently afforded VA examinations to assess the severity of these disabilities in February 2011 (bronchitis) and March 2011 (psychological).  However, during his May 2012 hearing before the undersigned, the Veteran essentially indicated that these disabilities had worsened in severity since 2011.  For example, he provided testimony that he was recently prescribed antibiotics for a persistent cough/bronchitis in November 2011 at the VAMC Fayetteville (again, those treatment records are not yet contained in the claims file).  Further, his attorney expressly asserted that the Veteran should have been afforded another VA respiratory examination after the February 2011 examination DLCO findings proved to be unreliable/inconclusive for evaluation purposes. See April 2011 Supplemental Statement of the Case; see also Hearing Transcript, pp. 2-3. 

With respect to the service-connected adjustment disorder with anxiety and depressed mood, the Veteran endorsed increased psychological symptoms, such as irritability, which negatively impacted his relationship with his wife (where, on previous VA examination, he reported no such marital issues).  He also reported that he was no longer employed, although it is not entirely clear from the testimony whether his current unemployment is the result of physical/psychological impairment or other factors. 

In any event, when there is evidence that a claimant's service-connected disability may have increased in severity since the prior examination, a new examination is required to evaluate the current degree of impairment. See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Thus, remand is necessary to afford the Veteran new VA respiratory and psychological examinations to assess the current severity of his service-connected disorders. 

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with proper notice concerning the raised claim for a TDIU rating.

2.  Obtain the Veteran's more recent treatment records (since February 2011) from the Veterans Health Care System of the Ozarks in Fayetteville, AK, and associate the records with the claims folder.

3.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the precise nature of any current heart disease or related disorder, to include arrhythmias and hypertension.  The claims file, including a copy of this REMAND, must be made available to the examiner for review in connection with the examination.  A notation to the effect that this review has taken place should be made in the evaluation report.  All indicated tests should be conducted and the results reviewed before the final opinion, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.  

The examiner should then identify all current disorders affecting the heart, to include hypertension and arrhythmias. 

For any currently diagnosed heart disorder(s), to specifically include hypertension and arrhythmias, the examiner must determine whether it is at least as likely as not (i.e. a 50 percent probability or greater) that any such disorder is related to service, or, in the alternative is proximately due to or aggravated by his service-connected adjustment disorder with anxiety and depressed mood and/or bronchitis. 

If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.  

The examiner should provide a full rationale with respect to any stated medical opinions.  The examiner is also advised that the Veteran is competent to report injuries and symptoms in service, and that the Veteran's reports must be considered.

4.  Thereafter, schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected bronchitis.  The claims file, including a copy of this REMAND, must be made available to the examiner for review in connection with the examination.  All necessary tests should be completed, to include pulmonary function tests.  All findings should be reported in detail.  

The pulmonary function test should contain the full range of results necessary to rate the disability under the Diagnostic Code (FEV-1, FVC, DLCO, FEV-1/FEV).  The presence or absence of right ventricular hypertrophy, cor pulmonale, pulmonary hypertension, episodes of acute respiratory failure, or the use of outpatient oxygen therapy should also be documented.

The VA examiner should address the impact of the Veteran's service-connected bronchitis symptoms on his ordinary activities, to include his ability to perform manual and sedentary type of employment duties.

The VA examiner is requested to provide a thorough rationale for any opinion provided.  If the examiner is unable to provide an opinion without resorting to speculation, the examiner should explain why a definitive opinion cannot be provided.

5.  Thereafter, schedule the Veteran for a VA psychiatric examination to assess the current severity of the Veteran's service-connected adjustment disorder with anxiety and depressed mood.  The Veteran shall be provided sufficient advance written notice of when and where the examination should be held. The Veteran's claims file shall be made available to and reviewed by the examiner.  All indicated tests should be conducted and those reports should be incorporated into the examination report and associated with the claims file. 

The examiner should address the following:

a. Identify all symptoms related to the service-connected adjustment disorder with anxiety and depressed mood.  
b. Report the duration, frequency and severity of each symptom associated with the service-connected adjustment disorder with anxiety and depressed mood.  
c. State the impact the Veteran's service-connected adjustment disorder with anxiety and depressed mood symptoms has on his social and occupational adaptability.
d. For the service-connected adjustment disorder with anxiety and depressed mood enter a complete multiaxial evaluation, and assign a Global Assessment of Functioning (GAF) score, together with an explanation of what the score represents in terms of his psychological, social, and occupational functioning.  
e. State the effect of the Veteran's service-connected adjustment disorder with anxiety and depressed mood has on his ability to perform sedentary type of work and manual type of work.  In this regard, provide a full description of the effects of the service-connected adjustment disorder with anxiety and depressed mood upon the Veteran's ordinary activity.
f. For each psychiatric disability diagnosed other than the service-connected adjustment disorder with anxiety and depressed mood, state whether the associated nonservice-connected psychiatric symptoms can be separated from the symptoms associated with the service-connected adjustment disorder with anxiety and depressed mood.  If so, the symptoms and severity of the symptoms associated with the service-connected adjustment disorder with anxiety and depressed mood should be identified in the examination report.

A complete rationale for all opinions must be provided.  If the examiner is unable to provide any requested opinions without resort to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

6.  After completion of the above and any further development deemed necessary by the RO, the RO should review the expanded record and readjudicate the claims remaining on appeal.  The Veteran and his attorney should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



